Citation Nr: 0214345	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-22 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar strain from February 19, 1999 to February 3, 2002 
and in excess of 20 percent on and after February 4, 2002.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
February 1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1999 from the Waco, Texas 
Regional Office of the Department of Veterans' Affairs (VA), 
which granted service connection for lumbar strain and 
assigned a zero percent evaluation, effective from February 
19, 1999.  The veteran timely filed notice of disagreement.  
In an October 2000 rating action the Decision Review Officer 
(DRO) granted an increased evaluation to 10 percent for 
lumbar strain, effective from February 19, 1999.  In an April 
2002 DRO's decision the veteran was granted an increased 
evaluation of 20 percent for lumbar strain, effective from 
February 4, 2002.  As this grant was less than the maximum 
available rating, the veteran's appeal remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Jurisdiction of the veteran's file has subsequently been 
transferred to the VA Regional Office (RO) in Phoenix, 
Arizona.

In addition in the July 1999 rating decision the RO denied 
service connection for a cervical spine injury due to 
whiplash and a tailbone injury.  The veteran did not appeal 
these determinations.  

The issue of entitlement to an evaluation in excess of 10 
percent for a lumbar strain was previously before the Board 
in July 2001.  The Board remanded the issue to the RO for 
further development.  

By a rating action in January 2002, the RO denied service 
connection for headaches, heartburn and skin rash claimed as 
due to an undiagnosed illnesses.  There has been no notice of 
disagreement filed on these issues and they are not before 
the Board for appellate consideration at this time.

In this decision, the Board has recharacterized the issue on 
appeal in order to comply with the United States Court of 
Appeals for Veterans Claims (Court) decision in Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify and assist the veteran in the development of his 
claim. 

2.  From February 19, 1999 to February 3, 2002 the veteran's 
lumbar strain was manifested by slight limitation of motion 
of the lumbar spine and subjective complaints, without muscle 
spasm or unilateral loss of lateral spine motion.  Slight 
posterior disc space narrowing noted on X-ray in September 
2000 was not shown in subsequent X-rays.  

3.  Since February 4, 2002 the veteran's lumbar strain is 
manifested by slight limitation of motion of the lumbar spine 
with normal alignment, subjective complaints, and no 
documented muscle spasm, listing of the spine, loss of 
lateral motion with osteo-arthritic changes, or abnormal 
mobility on forced motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent from February 19, 1999 to February 3, 2002 for lumbar 
strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292, 
5295 (2001).

2.  The criteria for an evaluation in excess of 20 percent on 
and after February 4, 2002 for lumbar strain are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in May 1997 the veteran 
injured his back while playing basketball.  The diagnosis was 
low back pain.  In February 1998 he was moving furniture and 
felt tightness in his back.  The diagnosis was mild low back 
pain.  In May 1998 he complained of low back pain for the 
previous two days.  He stated that he felt a sharp pain in 
the middle back while playing basketball.  The diagnosis was 
mild low back pain.  In October 1998 the veteran was involved 
in a motor vehicle accident when the vehicle overturned onto 
its side.  He received emergency treatment.  The assessment 
was low back pain.  On follow-up examination in October 1998 
he reported pain in the lower muscles and that it hurt when 
he bent over.  He stated that the pain was constant and 
irritating.  He had decreased range of motion and increased 
pain with passive straight leg raising.  The assessment was 
backache secondary to trauma/ muscle spasm.  On the following 
day the veteran stated that he had constant severe back pain 
and that he was not getting better.  Following an 
examination, the assessment was non-organic low back pain 
versus lumbar strain.  He was referred for a physical therapy 
consultation, with a notation that there were five out of 
five Waddell categories and that the provisional diagnosis 
was lumbar strain versus non-organic low back pain.  
Following several sessions of physical therapy, it was noted 
in January 1999 that range of motion had increased by 50 
percent and that the veteran was still lacking approximately 
25 percent in all directions.  

In March 1999, one month after his discharge from active 
duty, the veteran filed a claim of entitlement to service 
connection for a back condition.  Service connection was 
granted in July 1999 for lumbar strain and a zero percent 
disability evaluation was assigned effective from February 
19, 1999, one day following discharge from service.

In September 2000 a VA examination of the spine was 
conducted.  The veteran complained of nagging back pain four 
to five times a year that lasted three or four days.  He 
stated that it tended to occur when he bent forward.  He 
reported that he was employed as a corrections officer.  On 
physical examination he had a normal gait and moved about the 
examination room normally.  He was able to hop on either foot 
and could heel and toe walk and squat and arise.  He could 
forward bend to 80 degrees, backward extend to 25 degrees, 
lateral flex to 25 degrees and rotate to 30 degrees.  While 
seated, straight leg raising was negative bilaterally.  There 
were no sensory or motor deficits, sciatic notch tenderness 
or muscle spasm.  The impression was chronic lumbosacral 
strain with no radiculopathy.  X-rays of the lumbar spine 
showed minimal lower lumbar levoscoliotic curvature and 
slight narrowing of the L5-S1 disc space posteriorly.  The 
radiographic impression was lumbar spine changes as noted.

A VA orthopedic examination was conducted in February 2002.  
The examiner noted that the claims file had been reviewed.  
The veteran reported that he worked full time as a 
corrections officer and was noted to push a stroller with two 
small children without apparent distress.  The veteran stated 
that he had low back pain daily and that coughing and 
sneezing increased the pain in the lower region and slightly 
to the left.  He stated that when he put his left leg forward 
in a stride he had pain in the left low back and pointed to 
the medial aspect of the left buttock longitudinally.  He 
reported no radiating lower extremity pain or paresthesias.  
He stated that his back would occasionally "go out" about 
twice a month and that it was difficult for him to bend 
forward, walk or sit during those times.  On physical 
examination there was no acute distress.  His gait was 
normal.  There was some right and left paralumbar musculature 
tenderness subjectively and slight tenderness of the left 
posterior superior iliac spine, but none on the right.  There 
was no muscle spasm.  There were slight complaints of pain 
subjectively on percussion of the lower lumbar spine.  Deep 
tendon reflexes were 2+ bilaterally.  While seated, straight 
leg raising on the right was negative and on the left there 
were complaints of slight pulling in the left low back.  
Flexion of the thoracic lumbar spine was to 90 degrees, 
extension was to 15 degrees and side bending to the right and 
left was 20 degrees each.  There were slight complaints of 
discomfort at the terminal degrees of motion.  An MRI 
(magnetic resonant imaging) showed a normally aligned lumbar 
spine.  The impressions were L3-4 through L5-S1 disc 
desiccation with small central disc protrusions without 
evidence for canal stenosis; and mild bilateral inferior 
neuroforminal narrowing at L5-S1.  X-rays were essentially 
normal.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

The Court in Fenderson, supra, discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Thus, in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Id.; 38 C.F.R. § 4.2 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
acknowledged that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, the maximum 40 
percent evaluation is warranted for lumbosacral strain that 
is severe with listing of the whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation is appropriate when 
lumbosacral strain is accompanied by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation is warranted when 
there is characteristic pain on motion, and a zero percent 
evaluation is assigned when lumbosacral strain is manifested 
by slight subjective symptoms only.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).

Under Diagnostic Code 5292, a 10 percent rating is assigned 
for limitation of motion of the lumbar spine when limitation 
is slight, 20 percent when moderate and 40 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995);  
see also 38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

Traumatic arthritis substantiated by X-ray findings is rated 
analogous to degenerative arthritis.  Degenerative arthritis, 
in turn, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2001); see also DeLuca, supra.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra, at 206.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); See also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2002)). 

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  
In November 2001 the RO provided notice to the veteran 
concerning the VCAA in which the RO advised him of what 
evidence it would attempt to obtain and the veteran's 
responsibilities in obtaining evidence (e.g., adequately 
identifying such records).  The RO specifically told the 
veteran that it would obtain his VA medical records and other 
medical records that he identified and advised him that he 
could submit other evidence such as his own statements or 
statements from others people describing the symptoms of his 
back disability.  He was further advised that, if 
appropriate, he would be afforded an examination and/or a 
medical opinion would be obtained by the RO.  See Quartuccio 
v. Principi, 01-997 (U.S. Vet. App. June 19, 2002).  

Additionally, through the issuance of the July 1999 rating 
decision, the statement of the case (SOC) and the DRO 
decision/supplemental SOCs (SSOC) in October 2000 and April 
2002, respectively, the veteran has been placed on notice of 
the laws and regulations pertaining to evaluation of 
disability of the lumbar spine, including extraschedular 
consideration and through the rationales provided in the 
above-mentioned determinations, the veteran was provided with 
notice of what was needed to substantiate his claim.  Thus, 
the duty to notify has been satisfied. 

The duty to assist has also been satisfied.  The veteran's 
service medical records have been obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  Additionally, he was afforded VA examinations 
in September 2000 and February 2002.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2002); 38 C.F.R. §§ 4.1, 4.2 (2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).


Lumbar Strain Rating from February 19, 1999 to February 3, 
2002

The evidence shows that from February 19, 1999 to February 3, 
2002 the veteran's lumbar strain was evaluated at 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Under 
Diagnostic Code 5295 a 10 percent disability evaluation is 
warranted when lumbosacral strain is manifested by 
characteristic pain on motion.  

In order to warrant the next higher evaluation of 20 percent 
under Diagnostic Code 5295 for the period in question, the 
evidence must establish that lumbar strain was productive of 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in a standing position.  The service 
medical records show several complaints and treatment for low 
back pain secondary to trauma and from a motor vehicle 
accident in October 1998.  On examination following the motor 
vehicle accident the veteran reported that he had experienced 
pain in the lower muscles and that it hurt on bending.  On 
examination he had decreased range of motion in flexion and 
extension, and the assessment was backache secondary to 
trauma/ muscle spasm.  However, on examination two weeks 
after the accident, the diagnosis was non-organic low back 
pain versus lumbar strain.  "Non-organic" back pain 
suggests that the claimed symptoms were thought not to be 
based on any back pathology, consistent with the noting of 
multiple Waddell factors when he was referred for physical 
therapy.  

At the time of the VA examination in September 2000, the 
veteran demonstrated no more than mild limitation of motion, 
and there was no muscle spasm and no loss of lateral spine 
motion, unilaterally.  In fact, lateral flexion was present 
and bilaterally equal.  Thus, this evidence does not support 
a 20 percent rating under either Code 5292 or 5295 and there 
is no other evidence through February 3, 2002 showing at 
least moderate loss of motion of the lumbar spine or muscle 
spasm on extreme forward bending with loss of lateral spine 
motion unilaterally, even with consideration of the DeLuca 
factors.  Separate ratings under Codes 5292 and 5295 are not 
warranted inasmuch as they both include limitation of motion.  


Lumbar Strain Rating on and after February 4, 2002

The veteran's lumbar strain has been evaluated at 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 since February 
4, 2002.  In order to warrant the next higher evaluation of 
40 percent under Diagnostic Code 5295 the competent evidence 
must establish a severe disorder with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

The most recent VA orthopedic examination, performed in 
February 2002, some subjective paralumbar muscle tenderness 
but no muscle spasm, which is a requirement for a 20 percent 
rating.  The veteran also had a "slight" complaint of pain 
on percussion of the lower lumbar region, also noted to be 
subjective.  The spine could be forward flexed to 90 degrees, 
extended to 15 degrees and laterally bent to 20 degrees with 
a complaint of slight discomfort only at the terminal degrees 
of motion.  After reviewing an MRI the clinical examiner 
characterized the veteran's low back disability as moderate.  
Thus, although the examiner did not state the normal range of 
lumbar spine motion as had been requested in the remand, 
clearly the limitation manifested at the examination was not 
severe as would be necessary for a 40 percent rating under 
Code 5292.  Additionally, there is no competent evidence of 
listing of the whole spine to opposite side.  To the 
contrary, the MRI showed normal alignment of the spine.  
Forward bending to 90 degrees clearly is not marked 
limitation of forward bending, and the evidence does not show 
loss of lateral motion with osteo-arthritic changes.  In that 
regard, an X-ray of the spine in February 2002 was normal.  
There also is no evidence or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  Consequently a higher evaluation of 40 
percent is not warranted under Code 5293.  Rather, the 
veteran's reported symptomatology more nearly approximates 
the criteria for a 20 percent disability evaluation for his 
lumbar strain disability from February 4, 2002.  Even with 
consideration of 38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on movement of a joint, 
a higher rating is not warranted.  See DeLuca, supra.  The 
February 2002 examination revealed only slight complaints of 
discomfort at the terminal degrees of motion.  Thus, such 
discomfort or similar factors are not shown to result in 
greater loss of motion than reported on the examination, 
which clearly does not constitute severe limitation so as to 
warrant a rating higher than 20 percent with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  

As noted above, the veteran's case involves an appeal as to 
the initial rating assigned for lumbar strain.  Fenderson, 
supra 126.  Here, the evidence shows that the veteran's back 
disability has been assigned rating for separate periods 
based on the facts found. 

Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case, the RO considered an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1), 
and the July 2000 SOC and the April 2002 SSOC informed the 
veteran of this provision as well as the decision.  

The evidence does not show the veteran's disability picture 
to be unusual or exceptional in nature as to warrant referral 
of his case to the Director for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  In this regard, he has not required frequent 
inpatient care, nor has his lumbar strain been shown by 
objective evidence to markedly interfere with his employment.  
He is able to work as a corrections officer, an occupation he 
chose to enter after service despite his back disability, and 
there is no evidence to show that his back disability 
presents a disability picture not contemplated by the 
schedular rating.  Thus, the Board finds no basis for further 
action on this question.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent from February 19, 
1999 to February 3, 2002 and in excess of 20 percent on and 
after February 4, 2002 for lumbar strain.  38 U.S.C.A. § 5107 
(West Supp. 2002); see also Gilbert, supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar strain from February 19, 1999 to February 3, 2002 
and in excess of 20 percent on and after February 4, 2002 is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

